DETAILED ACTION

Applicant's submission filed on 7/20/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
Re Claims 32: The following limitations lack support in the original disclosure: the first layer is associated with the second layer in a manner such that the second layer is overlaid on the first layer to provide a unique optical signature.  The implied cause and effect is not disclosed.
Re Claims 32 and 40: The following limitations lack support in the original disclosure: association factor.
Re Claims 40: The following limitations lack support in the original disclosure: the background print layer is associated with the foreground print layer in a manner such that the foreground print layer is overlaid on the background print layer to provide a unique optical signature.  The implied cause and effect is not disclosed.
Re Claims 32, 34, 40, 41, 42, and 46: The following limitations lack support in the original disclosure: variable image pattern.
The above limitations have not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention.
All dependent claims are non-compliant at least due to dependency on the non-compliant base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 32 and 40: The following limitations are indefinite: association factor.
Re Claims 32, 34, 40, 41, 42, and 46: The following limitations are indefinite: variable image pattern.
The above limitations are indefinite because the boundaries of the subject matter are not clearly delineated and the scope is unclear.
All dependent claims are indefinite at least due to dependency on the indefinite base claim.
	To overcome the indefiniteness and proceed with the prior art based examination, the following amendments and/or substitutions are made: 
The phrase, ‘variable image pattern,’ is replaced with ‘image pattern.’  The phrase, ‘predetermined association factor,’ is replaced with ‘content.’
‘the first layer is associated with the second layer and the second layer is overlaid on the first layer and provides a unique optical signature.’
‘the background print layer is associated with the foreground print layer and the foreground print layer is overlaid on the background print layer and provides a unique optical signature.’
Part of the above non-compliances and indefiniteness were explained and documented in the previous Office Actions including the latest one dated 6/18/2021.  For more explanations, please refer to the Response to Arguments section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 32-36, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agenjo (ES 2316536 T3).
Re Claim 32: Agenjo discloses 
A security tag comprising (figs 1 & 2): a first layer and a second layer; 
wherein the first layer (8 in figs 1 & 2) comprises a print layer and the second layer (2 in figs 1 & 2) comprises a combination of a tag identifier and an image pattern (fig 3, reference number, barcode (fixed or variable, linear or two-dimensional, etc.),… security element such as a coded printing (3), ultraviolet printing (4), microtexts (5), security funds based on thin line designs, etc.,),
wherein the image pattern and the tag identifier comprise a content and the first layer is associated with the second layer and the second layer is overlaid on the first layer and provides a unique optical signature (figs 1 & 2, the different layers contain security elements that guarantee the authenticity, origin and / or monitoring of said product or document);
wherein the security tag is configured to have a unique identifier; 
wherein the security tag is configured to be unique; and 
wherein the security tag is configured for at least two levels of authentication (fig. 3).
Re Claim 33: Agenjo discloses the security tag of claim 32, wherein the tag identifier comprises one of a two dimensional data matrix bar code, and a quick response (QR) code (fig 3).
Re Claim 34: Agenjo discloses the security tag of claim 32, wherein the image pattern is unique to the security tag (serial number).
Re Claim 35: Agenjo discloses the security tag of claim 32, wherein permutations and combinations between features of the first layer and the second layer provide a unique identity to the security tag (the different layers contain security elements that guarantee the authenticity, origin and / or monitoring of said product or document.).
Re Claim 36: Agenjo discloses the security tag of claim 32, wherein overlapping of the first layer and the second layer provides the unique identifier to the security tag (figs 1 & 2, the different layers contain security elements that guarantee the authenticity, origin and / or monitoring of said product or document.).
Re Claim 38: Agenjo discloses the security tag of claim 32, further comprises a first protective layer disposed on top of the first layer and a second protective layer disposed on top of the second layer (figs 1 & 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agenjo (ES 2316536 T3) in view of Mayrhofer (US 20130134698 A1).
Re Claim 37: Agenjo discloses the security tag of claim 32, wherein the first layer is printed on a substrate of the security tag.
However, Agenjo does not disclose that the substrate is self-adhesive and tamper-evident.
Mayrhofer however discloses that the substrate is self-adhesive and tamper-evident (abst).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Mayrhofer‘s teaching in the tag of Agenjo for the convenience and for deterring tampering.

Claims 40-44, 46, 50, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agenjo (ES 2316536 T3) in view of Picard (US 20160267369 A1).
Re Claim 40: Agenjo discloses 
A system comprising: 
a non-replicable security tag (figs 1 & 2) that comprises: 
a substrate; 
a background print layer (8 in figs 1 & 2) printed on an operative top surface of the substrate, the background print layer comprising background print features; and 
a foreground print layer (2 in figs 1 & 2) printed on the background print layer, the foreground print layer comprising: 
a tag identifier; 
an image pattern; 
encoded security data embedded in the image pattern (fig 3, the identification details of the object or product (2), such as those mentioned above that correspond to the name of the manufacturer, the name of the product, price, reference number, barcode (fixed or variable, linear or two-dimensional, etc.),… security element such as a coded printing (3), ultraviolet printing (4), microtexts (5), security funds based on thin line designs, etc.,), wherein the image pattern and the tag identifier comprise a content and 
the background print layer is associated with the foreground print and that the foreground print layer is overlaid on the background print layer and provides a unique optical signature (figs 1 & 2, the different layers contain security elements that guarantee the authenticity, origin and / or monitoring of said product or document);
However, Agenjo does not disclose a mobile device; and a server communicatively coupled to the mobile device; wherein the mobile device is configured to scan the non-replicable security tag and facilitate a first level authentication of the non-replicable security tag locally on the mobile device; and wherein the server is configured to facilitate a second level authentication of the nonreplicable security tag over a network.
Picard however discloses a mobile device; and a server communicatively coupled to the mobile device; wherein the mobile device is configured to scan the non-replicable security tag and facilitate a first level authentication of the non-replicable security tag locally on the mobile device; and wherein the server is configured to facilitate a second level authentication of the nonreplicable security tag over a network (p133: a part of the visible pattern is verified on the mobile device (the “first-level authentication”) and a part of the visible pattern is verified on the secure server (the second level authentication).).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Picard‘s teaching in the system of Agenjo for the purpose of ensuring that the tag is more difficult to reproduce (Picard p41: difficult to reproduce).
Re Claim 41: Agenjo modified by Picard discloses the system of claim 40, wherein the image pattern comprises a unique pattern around the tag identifier (fig 3, reference number, barcode (fixed or variable, linear or two-dimensional, etc.),… security element such as a coded printing (3), ultraviolet printing (4), microtexts (5), security funds based on thin line designs, etc.,).
Re Claim 42: Agenjo modified by Picard discloses the system of claim 40, wherein the image pattern is generated using the tag identifier (reference number, barcode (fixed or variable, linear or two-dimensional, etc.),…).
Re Claim 43: Agenjo modified by Picard discloses the system of claim 40, wherein the background print layer comprises a first set of variable features (figs 1 & 2).
Re Claim 44: Agenjo modified by Picard discloses the system of claim 40, wherein the foreground print layer comprises a second set of variable features (figs 1 & 2).
Re Claim 46: Agenjo modified by Picard discloses the system of claim 44, wherein the second set of variable features in the foreground print layer comprises at least the tag identifier, the variable image pattern, and a tag verification code (fig 3, reference number, barcode (fixed or variable, linear or two-dimensional, etc.),… security element such as a coded printing (3), ultraviolet printing (4), microtexts (5), security funds based on thin line designs, etc.,).
Re Claim 50: Agenjo modified by Picard discloses the system of claim 40, wherein the mobile device communicates with the server using one of a wired communication network, and a wireless communication network (Picard: fig 7).
Re Claim 51: Agenjo modified by Picard discloses the system of claim 40, wherein the system is configured for product authentication without using an internet (Picard: p133: a part of the visible pattern is verified on the mobile device (the “first-level authentication”)).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agenjo (ES 2316536 T3) in view of Tang (US 20110253791 A1).
Re Claim 39: Agenjo discloses the security tag of claim 38 with the first protective layer and the second protective layer.
However, Agenjo does not discloses that the layers are selected from a group consisting of acrylic, polyurethane, vinyl, heat curable, UV curable, lacquers, or varnish with pigments, and any combinations thereof.
Tang however discloses that the layers are selected from a group consisting of acrylic, polyurethane (p10 & p34: polyurethane), vinyl, heat curable, UV curable, lacquers, or varnish with pigments, and any combinations thereof.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Tang’s teaching in the tag of Agenjo for the purpose of taking advantage of well-known numerous advantages of using polyurethane such as high load bearing capacity, flexibility, and etc.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agenjo (ES 2316536 T3) modified by Picard (US 20160267369 A1) in view of Tang (US 20110253791 A1).
Re Claim 45: Agenjo modified by Picard discloses the system of claim 43, wherein the first set of variable features in the background print layer comprises at least a tag pattern.
However, Agenjo modified by Picard does not discloses a tag colour and a tag ink.
Tang however discloses a tag colour and a tag ink (p3, p4, p29).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Tang’s teaching in the system of Agenjo modified by Picard for the purpose of incorporating additional way of achieving unique identification.

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new ground of rejection.
The disclosure including the specification is silent with respect to the following limitations in the independent claims, “the first layer is associated with the second layer in a manner such that the second layer is overlaid on the first layer to provide a unique optical signature,” and “the background print layer is associated with the foreground print layer in a manner such that the foreground print layer is overlaid on the background print layer to provide a unique optical signature.”  The implied cause and effect is not disclosed.
In the latest remarks,  the applicant points to the following paragraphs: [00l7], [0020], [0044], [0047], [0058], [0074], [0086], and Figures 1, 4A, and 4C.  Irrespective of the fact that the specification does not have any paragraph numbers, no part of the specification and no figure including the above cited ones discloses the above limitations.  Applicant is invited to point to the exact texts and/or elements of the figures that support the above limitations.
Even though the Specification many times mentions the limitations, “association factor” and ‘variable image pattern,’ a person of ordinary skill in the art cannot determine what they are from the specification.
Therefore, the specification does NOT describe the limitations, “association facto,” and ‘variable image pattern,’ with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention.
Because the limitations, “association facto,” and ‘variable image pattern,’ are neither well-known in the relevant art nor defined in the specification, the limitations are indefinite.
Picard discloses a mobile device; and a server communicatively coupled to the mobile device; wherein the mobile device is configured to scan the non-replicable security tag and facilitate a first level authentication of the non-replicable security tag locally on the mobile device; and wherein the server is configured to facilitate a second level authentication of the nonreplicable security tag over a network (p133: a part of the visible pattern is verified on the mobile device (the “first-level authentication”) and a part of the visible pattern is verified on the secure server (the second level authentication).).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/           Examiner, Art Unit 2876     

/THIEN M LE/           Primary Examiner, Art Unit 2876